Filed Pursuant to Rule 433 Issuer Free Writing Prospectus Dated June 6, 2013 (To Prospectus dated June 5, 2013) Registration Statement No. 333-187164 June © 2+ CO Truett-Hurst, Inc. has filed a registration statement (including a preliminary prospectus) with the Securities and Exchange Commission, or SEC, for the offering to which this communication relates. Before you invest, you should read the prospectus in that registration statement and other documents Truett-Hurst, Inc. has filed with the SEC for more complete information about Truett-Hurst, Inc. and this offering. You may get these documents for free by visiting EDGAR on the SEC Web site at www.sec.gov.Truett-Hurst, Inc.’s Central Index
